 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   ENAS A.,                                            Civil No. 2:19-CV-01222-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council shall direct the

18   Administrative Law Judge (ALJ) to take further develop the record, offer Plaintiff the

19   opportunity for a new hearing, and issue a new decision. The ALJ shall reevaluate the opinion

20   evidence, including the opinion of Dr. Cowden and reevaluate Plaintiff’s subjective complaints.

21   The ALJ shall reassess whether Plaintiff’s impairments meet or equal a listing and provide

22   adequate rationale for the B criteria ratings. As appropriate, the ALJ shall proceed with the

23   sequential evaluation process. The ALJ may obtain medical or vocational expert evidence, as

24   needed.
     Page 1         ORDER - [2:19-CV-01222-MAT]
 1
              Plaintiff is entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. § 2412,
 2
     upon proper request to this Court.
 3
              DATED this 6th day of March, 2020.
 4

 5                                                          A
                                                            Mary Alice Theiler
 6                                                          United States Magistrate Judge

 7

 8

 9   Presented by:

10   s/ Heather L. Griffith
     HEATHER L. GRIFFITH
11   Special Assistant U.S. Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-3709
14   Fax: (206) 615-2531
     heather.griffith@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-01222-MAT]
